             Case 1:19-cv-02904 Document 2 Filed 09/27/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA

 SECURITIES AND EXCHANGE COMMISSION                         Case No. 1:19-CV-2904
 100 F Street, N.E.
 Washington, D.C. 20549,

              Plaintiff,

        v.

 MYLAN N.V.,
 1000 Mylan Boulevard
 Canonsburg, PA 15317

               Defendant.



       PLAINTIFF’S CONSENT MOTION FOR ENTRY OF FINAL JUDGMENT

       Plaintiff Securities and Exchange Commission (the “SEC”), with the consent of

defendant, respectfully moves for the entry of Final Judgment. In support of this motion, the

SEC states the following:

       1. The parties in this case have reached a settlement.

       2. Attached hereto as Exhibit 1 is the signed Consent of Defendant Mylan N.V. (the

“Consent”), setting forth Mylan N.V.’s agreement to the entry of Final Judgment against it,

which, among other things, provides injunctive relief and orders Mylan N.V. to pay a penalty.

       3. Attached hereto as Exhibit 2 is a proposed Final Judgment for entry by the Court. As

set forth in its Consent, Mylan N.V. agreed to the terms of the proposed Final Judgment. Entry

of the proposed Final Judgment would resolve this case.

       Accordingly, for all the foregoing reasons, the SEC respectfully requests that the Court

enter the proposed Final Judgment attached as Exhibit 2.
           Case 1:19-cv-02904 Document 2 Filed 09/27/19 Page 2 of 3



Date: September 27, 2019             ___________/s/__________________________
                                     Daniel Maher
                                     Massachusetts Bar No. 654711
                                     Securities and Exchange Commission
                                     100 F Street, N.E.
                                     Washington, D.C. 20549
                                     Tel: (202) 551-4737
                                     Fax: (202) 772-9292
                                     Email: maherd@sec.gov

Of Counsel:
Lisa Weinstein Deitch
California Bar No. 137492
Ian R. Dattner
New York Bar No. 4411187
Securities and Exchange Commission
             Case 1:19-cv-02904 Document 2 Filed 09/27/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, I electronically filed the foregoing document

with the Clerk of the Court by using the CM/ECF system. I further certify that I sent the

foregoing document by email to the following:



Julie Riewe
Debevoise & Plimpton
801 Pennsylvania Ave., NW
Washington, DC 20004


Date: September 27, 2019                     ___________/s/__________________________
                                             Daniel Maher
                                             Massachusetts Bar No. 654711
                                             Securities and Exchange Commission
                                             100 F Street, N.E.
                                             Washington, D.C. 20549
                                             Tel: (202) 551-4737
                                             Fax: (202) 772-9292
                                             Email: maherd@sec.gov
